—Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Suffolk County (McInerney, J.), imposed November 28, 1983, upon his plea of guilty to criminal sale of a controlled substance in the second degree, the sentence being four years to life imprisonment.
Sentence affirmed.
*523Whether a continuance should be granted rests in the discretion of the Trial Judge (e.g., People v Cable, 63 NY2d 270) and on this record, we cannot say that it was an improvident exercise of discretion to refuse to adjourn sentencing for two weeks (see People v Sprow, 104 AD2d 1056; People v Matta, 103 AD2d 756). The sentence imposed was in accordance with the bargained plea and appellate modification is not warranted (cf. People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.